ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Ikhana LLC                                   ) ASBCA Nos. 60462-ADR, 60463-ADR
                                             )            60464-ADR, 60465-ADR
                                             )            60466-ADR, 61102-ADR
Under Contract No. W912DR-13-C-0051          )

APPEARANCE FOR THE APPELLANT:                   William A. Scott, Esq.
                                                 Pedersen & Scott, P.C.
                                                 Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Michael T. Shields, Esq.
                                                 Engineer Trial Attorney
                                                 U.S. Army Engineer District, Baltimore

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 8, 2022


                                                JAMES R. SWEET
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60462-ADR, 60463-ADR,
60464-ADR, 60465-ADR, 60466-ADR, 61102-ADR, Appeals of Ikhana LLC, rendered
in conformance with the Board’s Charter.

      Dated: September 8, 2022




                                           PAULLA K. GATES-LEWIS
                                           Recorder, Armed Services
                                           Board of Contract Appeals